Name: Commission Implementing Regulation (EU) NoÃ 71/2013 of 25Ã January 2013 amending Regulation (EU) NoÃ 206/2010 as regards the entry for Uruguay in the list of third countries, territories or parts thereof authorised for the introduction of fresh meat into the Union and correcting that Regulation as regards the model veterinary certificate for ovine and caprine animals intended for breeding or production after importation Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  animal product;  research and intellectual property;  tariff policy;  America;  trade
 Date Published: nan

 26.1.2013 EN Official Journal of the European Union L 26/7 COMMISSION IMPLEMENTING REGULATION (EU) No 71/2013 of 25 January 2013 amending Regulation (EU) No 206/2010 as regards the entry for Uruguay in the list of third countries, territories or parts thereof authorised for the introduction of fresh meat into the Union and correcting that Regulation as regards the model veterinary certificate for ovine and caprine animals intended for breeding or production after importation (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular Article 6(1), Article 7 point (e), and Article 13(1) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the introductory phrase and points (1) and (4) of Article 8, thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 (3) lays down the veterinary certification requirements for the introduction into the Union of certain consignments of live animals or fresh meat. It also establishes lists of third countries, territories or parts thereof which fulfill certain criteria and from which therefore consignments may be introduced into the Union. (2) Regulation (EU) No 206/2010 authorises the imports of fresh deboned and matured bovine meat from the whole territory of Uruguay. (3) Uruguay is free of foot and mouth disease but practices vaccination. It has thus a general health status for bovine animals different from that of the Union. As a result Uruguay is only allowed to export fresh deboned and matured meat of bovine animals. The import requirements provide that the bovine animals intended for slaughter for export of fresh meat to the Union are sent directly from the holding of origin to the slaughterhouse. This rule excludes many small holdings from producing for the Union market as their animals always pass through assembly centres or animal markets before slaughter. (4) A Union audit in March 2012 confirmed that Uruguays identification and movement registration system allows certifying veterinarians to verify the prior whereabouts of the animals. The system thus ensures that animals have stayed 40 days on one holding before transport to the slaughterhouse. Uruguay can also guarantee that the Union animal health import requirements for bovine animals destined for slaughter for export of fresh deboned and matured bovine meat to the Union are respected even if those animals pass through assembly centres and/or markets prior to slaughter due to a system that identifies all bovine animals individually so that they can be traced back to their origin. (5) Uruguay thus offers guarantees sufficient to ensure that all bovine animals whose meat is destined for export to the Union have the same health status when passing through an assembly centre (including markets) in Uruguay prior to slaughter. Therefore, the entry corresponding to this country in the list in Part 1 of Annex II to Regulation (EU) No 206/2010 should be adapted. (6) An error appeared in two references to footnotes contained in Part II.2 of the model certificate OVI-X set out in Part 2 of Annex I to Regulation (EU) No 206/2010. Regulation (EU) No 206/2010 should therefore be amended and corrected accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amending provisions In Part 1 of Annex II to Regulation (EU) No 206/2010, the row relating to Uruguay is replaced by the following: ISO code and name of third country Code of Territory Description of third country, territory or part thereof Veterinary certificate Specific conditions Closing date(2) Opening date(3) Model(s) SG 1 2 3 4 5 6 7 8 UY  Uruguay UY-0 Whole country EQU BOV A and J 1 1 November 2001 OVI A 1 Article 2 Correcting provisions In Part 2 of Annex I to Regulation (EU) No 206/2010, Part II of the model certificate OVI-X, is corrected as follows: (a) in point II.2.8, the phrase: (1) either [II.2.8.2. are animals intended for production born in and continuously reared on holdings in which a case of scrapie has never been diagnosed;] is replaced by the following: (2)either [II.2.8.2. are animals intended for production born in and continuously reared on holdings in which a case of scrapie has never been diagnosed;] (b) in point II.2.9, the introductory phrase: they are/were(1) dispatched from their holding(s) of origin, without passing through any market, is replaced by the following: they are/were(2) dispatched from their holding(s) of origin, without passing through any market, Article 3 Entry into force This Regulation shall enter into force on the the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004; p. 321. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 73, 20.3.2010, p. 1.